Matter of Nicole R.S. v Troy Kenneth Brian L. (2015 NY Slip Op 04424)





Matter of Nicole R.S. v Troy Kenneth Brian L.


2015 NY Slip Op 04424


Decided on May 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2015

Tom, J.P., Friedman, Sweeny, Saxe, Clark, JJ.


15226

[*1] In re Nicole R.S., Petitioner-Appellant, —
vTroy Kenneth Brian L., Respondent-Respondent.


Michael F. Dailey, Bronx, for appellant.
George E. Reed, Jr., White Plains, for respondent.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the child.

Order, Family Court, New York County (Douglas E. Hoffman, J.), entered on or about April 16, 2013, which, after a fact-finding hearing, dismissed the petition for an order of protection, unanimously affirmed, without costs.
Given the court's finding that respondent's testimony was more credible than that of petitioner and her witness, petitioner's allegations that respondent committed acts that would constitute family offenses are not supported by a preponderance of the evidence (see Family Court Act § 832). There is no basis for disturbing the court's credibility determinations (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]).
Petitioner failed to preserve for appellate review her contention that the court was biased against her (see Matter of Maureen H. v Samuel G., 104 AD3d 470 [1st Dept 2013]). In any event, petitioner failed to identify an actual ruling that demonstrates bias (see Lupe Dev. Partners, LLC v Pacific Flats I, LLC, 118 AD3d 645 [1st Dept 2014], lv dismissed 24 NY3d 998 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2015
CLERK